Citation Nr: 0117168	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the Board is of the opinion that a remand is 
required in this case because there are outstanding VA 
medical records and because the medical evidence of record is 
insufficient to allow for a determination of this claim.  

The record shows that the veteran was service connected for a 
duodenal ulcer during his lifetime.  This disability was 
evaluated as 60 percent disabling from 1987.  He was also 
found to be entitled to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU), effective from April 1989.  This 
evaluation was in effect until his death.  

The veteran passed away in May 1998.  The certificate of 
death lists the immediate cause of death as pneumonia due to 
COPD.  The underlying cause was indicated as ischemic heart 
disease (IHD).  It was noted that he passed away while an 
inpatient at the VAMC in Montgomery, Alabama.  



The record does not contain inpatient records from the 
Montgomery VAMC leading to the veteran's death.  Such records 
must be obtained.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a), (c)).  

In addition, the Board notes that the record does not contain 
any VA medical records dated after 1990.  It is unclear as to 
whether the veteran received VA or other medical treatment 
after 1990.  On remand, the RO should attempt to ascertain 
whether such records exist and obtain them.  Id.  

The record also indicates that the veteran was awarded Social 
Security Administration (SSA) disability benefits.  On 
remand, the RO must obtain these records.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(a), (c)(3)).  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Board is also of the opinion that the evidence of record 
is insufficient to allow for a determination to be made at 
this time.  While there is a medical opinion linking the 
cause of death to the veteran's ulcers, the Board notes that 
this physician had not treated the veteran, by his own 
admission, since January 1982.  

On remand, the RO should obtain an advisory opinion that 
addresses the relationship between the cause of the veteran's 
death and his service connected duodenal ulcer condition.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  




In addition, as was mentioned above, the veteran was 
receiving a TDIU evaluation for more than 9 continuous years 
preceding his death.  This raises the issue of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).  Timberlake v. Gober, 
14 Vet. App. 122, 134 (2000).  

As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim, particularly any medical records 
dated from 1990 to the date of the 
veteran's death.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  





After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
inpatient records from the Montgomery 
VAMC leading up to the veteran's death in 
May 1998.  

The RO should also obtain any other 
outstanding VA medical records dated 
after 1990.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.  


3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

4.  Following the above, the RO should 
arrange for referral of the claims file 
for an advisory opinion from an 
appropriate specialist to ascertain the 
nature and etiology of the cause of the 
veteran's death and its relationship, if 
any to his service connected duodenal 
ulcer disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist in 
conjunction with the review of the 
records and the medical opinion report 
should be annotated in this regard.  

The medical specialist should review the 
veteran's complete medical history, and 
upon doing so address the following 
medical issues:

Discuss the cause of the veteran's death 
and its relationship, if any, to his 
service connected duodenal ulcer 
disability.  



The medical specialist should also 
determine whether it is at least as 
likely as not that the service connected 
duodenal ulcer disability was either the 
principal cause of death, or was a 
contributory cause of death.  See 
38 C.F.R. § 3.312 (2000).  

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  

The issue of entitlement to dependency 
and indemnity compensation pursuant to 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000) 
is referred to the RO for initial 
consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

